Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )        No. 08-05-00276-CR
IN RE:  STACEY DEAN HOWARD,                )
)AN ORIGINAL PROCEEDING
                                    Relator.                            )
)IN MANDAMUS
)

O P I N I O N

            Relator has filed a petition for writ of mandamus, complaining that the trial court has failed
to act on his post-conviction petition for writ of habeas corpus.  This court does not have jurisdiction
over matters related to post-conviction writs of habeas corpus.  See Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex.Crim.App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston
[1st Dist.] 2001, orig. proceeding).  The Court of Criminal Appeals has the authority to issue a writ
of mandamus when the trial court fails to act on a petition for writ of habeas corpus.  See, e.g.,
Martin v. Hamlin, 25 S.W.3d 718, 719 (Tex.Crim.App. 2000); McCree v. Hampton, 824 S.W.2d
578, 579 (Tex.Crim.App. 1992).    
            The petition for writ of mandamus is dismissed for lack of jurisdiction.

August 31, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)